Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  In claim 1, line 7, it appears that “in which a fluid stored” should be “in which a fluid is stored”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 4, 6-8 and 11-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 is rendered indefinite by the limitation “at a center of a bottom surface” since it is unclear if the bottom surface is the same as that defined in line 3 of claim 1, or a different surface. For examination purposes, Examiner interprets the limitation “at a center of a bottom surface” as “at a center of the bottom surface”.
Claims 4, 6-8 and 11-12 are rendered indefinite by the limitation “an upper end of the second storing part” since it is unclear if the upper end is the same as the upper end of the tube defined in line 6 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Hanifl et al. (US 5,378,226) in view of Wu (US 8,083,056).
Regarding claim 1, Hanifl discloses an absorbing member storage apparatus (See Fig. 2) comprising a first storing part (at 18) in which an absorbing member (at 22) is stored, and a second storing part (at 16) disposed within the first storing part, wherein a fluid is stored within the second storing part for being expelled from the second storing part into the first storing part to be applied to the absorbing member. Hanifl discloses the claimed invention except for the specifics of the first and second storing parts. 

 Regarding claim 4, Wu teaches an upper end of the second storing part is connected with the lid, covering the first storing part, in an integrated manner (as shown in Fig. 5).
Regarding claim 5, Wu teaches a plurality of blocking portions (W/W) is formed on an outer circumferential surface of the fastening part.
Regarding claim 6, Wu teaches an overcap (upper-most portion of 31, directly above 23 in Fig. 5) configured to cover an upper end of the second storing part.

Claims 2, 7, 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Hanifl et al. (US 5,378,226) in view of Wu (US 8,083,056) as applied to claim 1 above, and further in view of Wu (US 2009/0211927).
Regarding claim 2, Hanifl-Wu discloses the claimed invention except for the fastening part and the second storing part being connected to one another by male and female threads. However, Wu ‘927 teaches a storing apparatus (See Fig. 13) comprising a first storing part (at 10) having a lid (30) and a fastening part (15), and a second storing part (at 20) holding a fluid, wherein the second storing part is formed as a tube having its open upper end coupled to the lid and its open lower end coupled to the fastening part, wherein the fastening part and the second storing part being connected to one another by male and female threads (151 and 22) for the purpose of securely closing the bottom end of the second storing part. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the connection between the fastening part and the second storing part of Hanifl-Wu ‘056 to have male and female threads as taught by Wu ‘927 in order to ensure a secure coupling.
Regarding claim 7, Wu teaches an upper end of the second storing part is connected with the lid, covering the first storing part, in an integrated manner (as shown in Fig. 5).
Regarding claim 9, Wu teaches a plurality of blocking portions (W/W) is formed on an outer circumferential surface of the fastening part.
Regarding claim 11, Wu teaches an overcap (upper-most portion of 31, directly above 23 in Fig. 5) configured to cover an upper end of the second storing part.

Claims 3, 8, 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Hanifl et al. (US 5,378,226) in view of Wu (US 8,083,056) as applied to claim 1 above, and further in view of Beneziat et al. (US 4,410,085).

Regarding claim 8, Wu teaches an upper end of the second storing part is connected with the lid, covering the first storing part, in an integrated manner (as shown in Fig. 5).
Regarding claim 10, Wu teaches a plurality of blocking portions (W/W) is formed on an outer circumferential surface of the fastening part.
Regarding claim 12, Wu teaches an overcap (upper-most portion of 31, directly above 23 in Fig. 5) configured to cover an upper end of the second storing part.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN A REYNOLDS whose telephone number is (571)272-9959.  The examiner can normally be reached on M-F 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEVEN A. REYNOLDS/Primary Examiner, Art Unit 3735